 

 

 

 

 

 


[mzhcilogog.jpg]













 

New York

Chicago

San Diego

São Paulo

Beijing

Shanghai

Hong Kong

Taipei

www.mzgroup.us

+1-212-301-7130

 

 

Investor Relations Consulting and
Representation Agreement



THIS CONSULTING AND SERVICES AGREEMENT (“Agreement”) is made this April 26, 2013
by and between Brazil Minerals, Inc. (OTCBB: BMIX) (hereinafter referred to as
the “Company” or “BMIX”) and MZ-HCI, LLC, a New York limited liability company
(hereinafter referred to as the “Consultant” or “MZ-HCI”).

 

EXPLANATORY STATEMENT       

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company subject to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

CONSULTING SERVICES              

 

1.1          MZ-HCI agrees that for a period of twelve (12) months commencing
April 26, 2013, the Consultant will reasonably be available during regular
business hours to advise, counsel and inform designated officers and employees
of the Company with regard to financial markets and exchanges, competitors,
business acquisitions and other aspects of or concerning the Company’s business
about which MZ-HCI has knowledge or expertise.

 

1.2          MZ-HCI shall render services to the Company as an independent
contractor, and not as an employee.   All services rendered by MZ-HCI  on behalf
of the Company shall be performed to the best of MZ-HCI’s ability in concert
with the overall business plan of the Company and the goals and objectives of
the Company’s management and Board of Directors, including articulating BMIX’s
investment story and highlights; building and maintaining relationships with
supporters of the Company’s stock, including institutional investors and
sell-side analysts; increasing the Company’s participation in investment
conferences focused on small-cap companies; achieving a fair market value for
the Company’s  stock; and significantly increasing the Company’ s exposure in
the financial markets. 

 

 

Page 1 of 10                                                  MZHCI initials:
________                        Company initials:________

--------------------------------------------------------------------------------

 
 

[mzhcilogop.jpg]  

 



I.                    SCOPE OF SERVICES, PROGRAMS AND DELIVERABLES              
 

 

MZ-HCI will develop, implement, and maintain an ongoing stock market support
system for BMIX with the general objective of expanding awareness of BMIX among
stockbrokers, analysts, micro and small-cap portfolio/fund managers, market
makers, and the appropriate financial & trade publications.


1.            INVESTMENT COMMUNITY AWARENESS 

 

A.                  MZ-HCI will make introductions of the Company to
professionals worldwide at select firms, with a focus on members of the
financial community in various geographic regions. The targeted group of
professionals, which would be drawn from our proprietary database of contacts,
will be the following:

1.       High Net Worth investors

2.       Equity Brokers

3.       Analysts  

4.       Small-Cap Portfolio/Hedge Fund Managers

 

B.                  MZ-HCI will arrange Institutional/Broker conference
calls/meetings in select cities (and at compatible times) with top management of
BMIX.  Other interested parties can be introduced via conference calls.

 

C.                  MZ-HCI will assist the Company’s management in hosting
“Virtual Road Shows” - live investor presentations that will be webcasted from
management’s locale. These will be by invitation only and participants will
include current and prospective shareholders, institutional and retail
investors, and buy/sell side analysts.

 

D.                  MZ-HCI will provide Road Show assistance and will facilitate
key meetings and road shows. These will be for large investors and will also be
part of Institutional Brokerage Firm scheduled trips.

 

E.                   MZ-HCI will continually update all interested parties of
BMIX’s progress via phone conversations and through its fax/e-mail list for news
releases.

 

F.                   MZ-HCI will screen all investment firms for upcoming
financial conferences, which would be appropriate for BMIX. MZ-HCI will work
through the proper channels with the goal of receiving invitations for
management to present at those relevant conferences.

 

2.            SHAREHOLDER COMMUNICATIONS      

 

A.                  MZ-HCI will understand the Company’s financials and all
operating metrics in detail.  MZ-HCI will assist Company management with
reviewing, editing and completing the Company’s MD&A for each 10-K, 10-Q and
quarterly earnings release.

 

B.                  MZ-HCI will handle investor requests for timely information
via the telephone and e-mail, including both a hard copy and e-mail version of
the investor package. MZ-HCI will have a knowledgeable team member available
during market hours to field and respond to all investor inquiries and update
the shareholder database accordingly. This helps shareholder retention by
showing that the Company is shareholder friendly and proactive in its
communication efforts.


Page 2 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

C.                  MZ-HCI will contact shareholders on a quarterly basis and
gather perception feedback on their views of how the business is evolving and
management’s execution relative to expectations.

 

D.                  At the Company’s option, MZ-HCI will assist the Company in
hosting Quarterly Conference Calls to accompany the Company’s earnings release.
MZ-HCI will assist with scripting these calls and will monitor continuity to
ensure a smooth roll-out for investors.


       

3.                   THE FINANCIAL PRESS    

 

MZ-HCI will assist the Company’s management to draft and complete press releases
on all material events as deemed by the Company and consistent with market
standards. The Company’s management and corporate counsel will approve all
releases before they are sent to the newswire.  MZ-HCI will disseminate news
releases electronically to its established database of financial professionals,
including: special situation analysts, brokers, fund managers, individual
investors, money managers, and current or prospective individual shareholders
who are already invested or have expressed an interest in BMIX.

 

4.                   PUBLIC MARKET INSIGHT  

 

MZ-HCI will counsel and educate the Company’s management on the life cycle of
the financial markets and most importantly how the Company is impacted directly
and indirectly by different macro and micro-economic variables. MZ-HCI will help
the Company set and manage expectations as well as help them to understand the
valuation metrics, perceptions, and methodologies utilized by investment
professionals. This consulting aspect of MZ-HCI’s business is extremely valuable
for management to optimize key opportunities and to avoid pitfalls, which
periodically have long-term significant implications.

 

III.     Timeline   

 

FIRST 30 DAYS 

 

A.      MZ-HCI will spend significant time with management to understand the
business plan, financial forecasts, capital expenditure and cash flow
projections.

 

B.      MZ-HCI will create a two-page Corporate Profile, which clearly
articulates BMIX’s current business and financial position, as well as its
strategy for future growth. This is an important marketing piece for investors
to quickly learn about the company.

 

C.      MZ-HCI will review and update PowerPoint presentation utilizing MZ-HCI’s
preferred format. MZ-HCI will utilize proprietary research and feedback from
conversations and meetings to incorporate and improve the Investor PowerPoint
and message delivery. The Investor PowerPoint shall be UPDATED AT LEAST ONE TIME
PER QUARTER.


Page 3 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

D.      MZ-HCI will assist and provide input for all corporate press releases
including both creation and ongoing revisions.  MZ-HCI will assist by providing
additional fact finding and other market research which will help the context
and delivery of the message. THIS WILL BE AN ONGOING INITIATIVE AND OBJECTIVE.

 

E.       MZ-HCI will create a formal investor package and promptly update it as
necessary.  MZ-HCI will e-mail the current investor package directly upon
investor request. Generally, this will include a two page corporate profile,
PowerPoint and recent quarterly/annual press releases. Often times MZ-HCI will
send investor packages electronically, but upon request MZ-HCI will also send
printed material professionally presented in an IR folder.

 

F.       MZ-HCI will include BMIX in a new client feature plus include BMIX in
future editions of the next MZ-HCI Client Newsletter.   

 

G.     Sponsored Road Show assistance – MZ-HCI will facilitate key meetings and
road shows at BMIX facilities.  This will be for large investors and will also
be part of Institutional Brokerage Firm scheduled trips.  THIS WILL BE ONGOING
and MZ-CI represents that it currently has received several requests for visits
to BMIX during the next few months.

 

H.     MZ-HCI staff counsels management on all aspects of the capital markets
and most importantly how BMIX is impacted directly and indirectly by different
macro and micro-economic variables. MZ-HCI staff shall conduct a proprietary
training program “Success in the Capital Markets” for the BMIX team. The goal is
to enable management to optimize key opportunities and to avoid pitfalls, both
which have long-term positive implications.  THIS WILL BE ONGOING.

 

DAYS 30-60   

 

A.      MZ-HCI will formalize a Press Release calendar (queue) for the months of
April through June, 2013. MZ-HCI will create and release such press releases to
the market and simultaneously to current and prospective investors’ inboxes.

 

B.      MZ-HCI will discuss with BMIX management any goals for obtaining new
independent board members if necessary while being attentive to what qualities
the optimal candidate would possess.

  

C.      MZ-HCI will develop an initial target list and begin making
introductions of BMIX to investment professionals and investors while scheduling
and confirming meetings for upcoming Road Shows.  MZ-HCI will practice and
refine presentations with BMIX’s management team.  MZ-HCI will initiate Road
Shows and target brokers, micro-cap fund managers, Buy and Sell Side Analysts,
and high net worth investors which follow companies with a similar profile to
BMIX.

 

D.      A detailed description of each contact will be provided to the Company
prior to the meeting. During the meetings and/or conference calls a member of
MZ-HCI will be available in person to facilitate the correspondence and assist
with due diligence. MZ-HCI will provide BMIX management with a summary of
feedback, including MZ-HCI’s suggestions for improvements on both the context
and delivery of the Company’s story.


Page 4 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

E.       MZ-HCI will include BMIX where applicable in interviews with all
financial online sites.

 

F.       MZ-HCI will include BMIX in all presentations where MZ-HCI
representatives will speak on BMIX’s specific industry. 

 

DAYS 60-90  

 

A.      MZ-HCI will target brokerage firms who hold conferences which would be
applicable for BMIX. MZ-HCI will establish a goal of having management present
in at least 1-3 new conferences during the period from April 2013 to April 2014.
These would be non-paid for and have high institutional attendance, in addition
to high net worth investors. MZ-HCI will also seek to have the Company included
on “sell-side” sponsored investor tours. Additionally, MZ-HCI will seek
opportunities to present the Company’s story to brokers directly at firms for
both teach-ins and hosting small affairs in the city just after work.

 

B.      A detailed description of each contact will be provided prior to the
meeting. During the meetings and/or conference MZ-HCI will be available in
person, as requested by BMIX, to facilitate the correspondence and assist with
due diligence. BMIX management will be provided with a summary of feedback
including MZ-HCI’s suggestions for improvements on both the context and delivery
of the Company’s story.

 

C.      MZ-HCI will formalize and continually update the database to ensure that
all press releases are faxed and/or e-mailed to all interested professionals.

 

D.      MZ-HCI will target newsletter editors and publishers for a “Buy
Recommendation.”  MZ-HCI will focus on Business Publications for appropriate
stories on BMIX  products, key competitive advantages and value propositions to
investors and industry players. MZ-HCI will follow-up as necessary with all
interest parties with a goal of receiving a new piece of coverage for the
Company at least every 45 days.

 

E.       MZ-HCI will host Virtual Road Shows for management with goal of having
at least 10-20 new investment professionals joining during each event. MZ-HCI
shall attempt to alternate schedules between these events and traditional Road
Shows to continue growing a pipeline of new and interested investors for BMIX. 

 

F.       MZ-HCI will update and conduct perception studies with current and
future shareholders of BMIX to better understand current and future
expectations. This information will be utilized in upcoming conference calls to
ensure the Company is proactive and prudent in setting the correct bar for
investors to measure performance. In addition, this information can be utilized
to improve the presentation materials while defining key investment metrics.

 

G.     MZ-HCI will conduct and host quarterly and annual earnings call.   This
will include full script creation, Q&A/FAQ compilation and practice.  MZ-HCI
will incorporate feedback and key concepts into prepared remarks.  MZ-HCI will
schedule the call, including webcast and generate a press release to notify
shareholders of conference call (it should be released at least 7 days prior to
call date). MZ-HCI will make call outs to maximize attendance and gather
feedback to improve ongoing public correspondence.


Page 5 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

ONGOING – These services will be provided ongoing with a summary included in
each quarterly update

 

A.      MZ-HCI will respond to all investor requests and calls in a timely
manner to facilitate the distribution of corporate information. MZ-HCI will
focus on educating shareholders, with the premise that an informed investor will
become a longer term investor.

 

B.      MZ-HCI will formalize and continually update the database to ensure that
all press releases are faxed and/or e-mailed to all interested professionals.
This includes the input of notes to keep track of all investor correspondence
and reminder calls to all investor prior to earnings conference calls.

 

C.      MZ-HCI will provide valuable consulting services to BMIX - This relates
to educating management on how various actions could be both perceived and
impact the public market. If necessary, MZ-HCI will be helpful in analyzing
perspective acquisitions and financing needs and make key introductions where
necessary.

 

D.      MZ-HCI will provide progress reports to senior management and evaluate
achievements with a detailed report every quarter.

 

Many of the above items will occur simultaneously, but certain items will have
chronological priority over others. As BMIX grows, MZ-HCI will recommend changes
to the agenda that complements BMIX’s growth.  As the Company continues to
execute its strategic plan by winning new customers and expanding its base of
business MZ-HCI will target an expanded universe of institutional investors. At
each stage of growth, the appropriate approach to the market will be
incorporated into the agenda for optimal results. 

 

Assuming that management’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

A.      Increased disclosure and transparency in BMIX’s communication protocols
with shareholders.

  

B.      An increase in the number of financial professionals well educated and
knowledgeable about BMIX: including senior management, the Company’s products,
and its current financial condition & growth opportunities.

 

C.      An increase in the liquidity of the Company’s common stock and a
diversification of the Company’s shareholder base.

 

D.      Suitable and better access to the capital markets, which will facilitate
future acquisitions and working capital needs.

 


Page 6 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

Add-On Investor Relations Technology Services

 

1.        MZ Conference calls and Webcasts based on need

2.        IrNavigator™ investor CRM

3.        XBRL and Edgar filings based on need

 

IV.       Term      


This Agreement becomes effective upon execution, and shall remain effective for
a period of twelve (12) months from that date. Either party may terminate this
Agreement on October 26, 2013 and at the end of any calendar month occurring
thereafter, for any reason or no reason.   After the initial 1-year term, this
Agreement shall automatically renew for a period of an additional twelve (12)
months unless either party delivers to the other written notice of termination
at least sixty (60) days prior to the end of the then current term.

 

Notwithstanding the foregoing, either party may terminate this Agreement in the
event that the other party breaches any material term of this Agreement and
fails to remedy such breach within ten (10) business days after receipt of a
written notice of any such breach. A breach of any of the tasks set forth in
Article III would constitute material breach.

 

V.        Compensation    

 


CASH

 

Monthly consulting and services fee of $6,000 USD per month payable on the first
business day of each month.

Monthly fee of $750.00  per multi seat use of IrNavigator™

Per use billing of Edgar and XBRL filings and Webcast and MZCast Conference
Calls

 


EQUITY

The Company will issue to MZ-HCI the equivalent of $9,000 USD in shares of
common stock of BMIX (based on the average closing price of the common stock for
the 30 trading days ended at the end of the quarter) each quarter for the first
three full calendar quarters ending during the term of the contract (the
quarters ending September 30, 2013, December 31, 2013 and March 31, 2014).
Shares will be issued within 10 days of the start of the next calendar quarter.
The issuance of the shares will not be registered under the U.S. securities laws
and therefore are subject to restrictions on resale.

 

In addition, on or before May 7, 2013, the Company will issue to MZ-HCI 162,000
shares of restricted common stock of BMIX. Such restricted stock shall be
subject to forfeiture by MZ-HCI if prior to October 25, 2013, MZ-HCI or the
Company terminate this Agreement . Such restricted stock may be subject to other
restrictions applicable to restricted shares, including that the Company or its
transfer agent may maintain custody of the certificate evidencing such shares
until all restrictions on such shares lapse.

 


EXPENSE REIMBURSEMENT



 

In addition, only reasonable expenses that would ordinarily be incurred by the
Company will be billed back on a monthly basis. Applicable reimbursements would
include: creation, printing and postage for investor packages, fees for news
wire services, and fees for fax-broadcasting news releases. Any extraordinary
items, such as broker lunch presentations, air travel, hotel, ground
transportation or media campaigns, etc. shall be paid by the Company, only with
client authorization prior to incurring any expenses.

 

 


Page 7 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

VI.     Prior Restriction     

 

MZ-HCI represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder MZ-HCI from performing
the services on behalf of the Company that MZ-HCI is herein agreeing to perform.

 

VII.      Assignment      

 

This Agreement is personal to MZ-HCI and may not be assigned in any way by
MZ-HCI without the prior written consent of the Company.  Subject to the
foregoing, the rights and obligations under this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
MZ-HCI and upon the successors and assigns of the Company.

 

VIII.    Confidentiality     

 

Except as required by law or court order, MZ-HCI will keep confidential any
trade secrets or confidential or proprietary information of the Company which
are now known to MZ-HCI or which hereinafter may become known to MZ-HCI and
MZ-HCI shall not at any time directly or indirectly disclose or permit to be
disclosed any such information to any person, firm, or corporation or other
entity, or use the same in any way other than in connection with the business of
the Company and in any case only with prior written permission of BMIX. For
purposes of this Agreement, “trade secrets or confidential or proprietary
information” includes information unique to or about the Company, including, but
not limited to, its business which is not known or generally available to the
public. BMIX and MZ-HCI hereby agree to execute a more comprehensive NDA.

 

IX.       Default    

 

 1. Except for a claim or controversy arising under Section VIII of this
    Agreement and any claim under Section 2 of this Article IX, any claim or
    controversy arising under any of the provisions of this Agreement shall, at
    the election of either party hereto, be determined by arbitration in New
    York in accordance with the rules of the American Arbitration Association. 
    The decision of the Arbitrator shall be binding and conclusive upon the
    parties.  Each party shall pay its own costs and expenses in any such
    arbitration.  The prevailing party shall be entitled to reimbursement of all
    fees incurred, including attorney, filing, travel and anything associated
    with the arbitration.

 

 2. In the event that MZ-HCI commits any material breach  of any  provision  of
    this Agreement, as determined by the Company in good faith, the Company may,
    by injunctive action, compel MZ-HCI to comply with, or restrain MZ-HCI from
    violating, such provision, and, in addition, and not in the alternative, the
    Company shall be entitled to declare MZ-HCI in default hereunder and to
    terminate this Agreement and any further payments hereunder.

 

 3. (a) Since MZ-HCI must at all times rely upon the accuracy and completeness
    of information supplied to it by the Company’s officers, directors, agents,
    and employees, the Company agrees to indemnify, hold harmless, and defend
    MZ-HCI, its officers, agents, and employees at the Company’s expense,
    against  any proceeding or suit which may arise out of and/or be due to any
    material misrepresentation in such information  supplied by the Company to
    MZ-HCI (or any material omission by the Company that caused such supplied
    information to be materially misleading).


Page 8 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

 4.  (b) MZ-HCI agrees to indemnify, hold harmless, and defend the Company, its
    officers, agents, and employees at MZ-HCI’s expense, against  any proceeding
    or suit which may arise out of and/or be due to any material
    misrepresentations concerning the Company made by MZ-HCI to the extent that
    (a) such misrepresentations or omissions were made or not made by MZ-HCI and
    were not based on information furnished in writing to MZ-HCI by the Company
    and (b) MZ-HCI knew, or in the exercise of reasonable diligence should have
    known at the time of disclosure, that such misrepresentations were incorrect
    or, in the case of material omissions, that the failure of MZ-HCI to
    disclose information about the Company, would cause the information
    disclosed by MZ-HCI about the Company to be materially misleading under the
    circumstances.

 

X.         Severability and Reformation    

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

XI.       Notices     

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 324 South Beverly Drive,
Suite 118 Beverly Hills, CA 90212 and in the case of MZ-HCI, be mailed to
MZ-HCI, LLC at 61 Broadway, Suite 3035, New York, NY  10006

 

XII.       Miscellaneous     

 

 1. This Agreement may not be amended, except by a written instrument signed and
    delivered by each of the parties hereto.

 

 2. This Agreement constitutes the entire understanding between the parties
    hereto with respect to the subject matter hereof, and all other agreements
    relating to the subject matter hereof are hereby superseded.

 

 3. This Agreement shall be governed by, and construed in accordance with, the
    laws of the State of New York.


Page 9 of 10                                                   MZHCI initials:
________                        Company initials:________

 

--------------------------------------------------------------------------------

 
[mzhcilogop.jpg] 

  

 

 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:　 

 

MZ-HCI,
LLC                                                                                      
                Brazil Minerals, Inc.

                                               
                                       

 

By: _/s/ Ted Haberfield__________                                      By: _/s/
Marc Fogassa________  

      Ted Haberfield, President              
                                         Marc Fogassa, CEO and Chairman

 

 

Date: __4/29/2013______________                                     Date:
__4/29/2013___________              

 

Page 10 of 10                                                  MZHCI initials:
________                        Company initials:________